Exhibit 12(b) General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Year ended December 31 (Dollars in millions) 2007 2006 2005 2004 2003 Earnings(a) $ 13,973 $ 11,891 $ 10,352 $ 9,508 $ 7,117 Plus Interest included in expense(b) 23,071 18,082 14,134 11,077 9,924 One-third of rental expense(c) 341 309 304 284 250 Adjusted “earnings” $ 37,385 $ 30,282 $ 24,790 $ 20,869 $ 17,291 Fixed Charges: Interest included in expense(b) $ 23,071 $ 18,082 $ 14,134 $ 11,077 $ 9,924 Interest capitalized 80 77 72 37 23 One-third of rental expense(c) 341 309 304 284 250 Total fixed charges $ 23,492 $ 18,468 $ 14,510 $ 11,398 $ 10,197 Ratio of earnings to fixed charges 1.59 1.64 1.71 1.83 1.70 Preferred stock dividend requirements $ 1 $ 1 $ 1 $ 1 $ 1 Ratio of earnings before provision for income taxes to earnings from continuing operations 1.11 1.14 1.13 1.22 1.19 Preferred stock dividend factor on pre tax basis 1 1 1 1 1 Fixed charges 23,492 18,468 14,510 11,398 10,197 Total fixed charges and preferred stock dividend requirements $ 23,493 $ 18,469 $ 14,511 $ 11,399 $ 10,198 Ratio of earnings to combined fixed charges and preferred stock dividends 1.59 1.64 1.71 1.83 1.70 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
